Case 1:19-Cr-00081-.]RS-DI\/|L Document 21 Filed 03/05/19 Page 1 of 3 Page|D #: 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

 

INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
v. b ) CAUSE NO.
) t
SHERIDAN SISK, )
)
Defendant. ) 1 : 1 9 _CY_ 0 0 8 ]:WS; _DML
INDICTMENT
COUNT ONE

[18 U.S.C. § 922(g)(1)]
[Felon in Possession of a Firearm]

The Grand Jury charges that:

On or about February 13, 2019, Within the Southern District of Indiana, SHERIDAN
SISK, the defendant herein, having been convicted of one or more felony crimes punishable by
imprisonment for a term exceeding one (1) year, to witt

Distribution of Cocaine, under cause number l:OS-CR-0128, in the Southem
District of Indiana on or about November 24, 2008,

did knowingly possess in and affecting commerce a firearm, to wit: a Glock .40 caliber firearm
bearing serial number CDV6l lUS, in violation of Title 18, United States Code, Section
922(§)(1)-
FORFEITURE
l. Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby

gives the defendant notice that the United States Will seek forfeiture of property, criminally

'1

 

Case 1:19-Cr-00081-.]RS-DI\/|L Document 21 Filed 03/05/19 Page 2 of 3 Page|D #: 34

and/or civilly, pursuant to Title 18, United States Code, Section 924(d), Title 21, United States

Code, Sections 853 and 881, and Title 28, United States Code, Section 246l(c), as part of any

sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the

offense set forth in Count One of this lndictment, the defendant shall forfeit to the United States

“any firearm or ammunition involved in” the offense.

3. The property subject to forfeiture includes, but is not necessarily limited to, the
following:
a. A Glock .40 Caliber firearm, serial number CDV6l lUS;
b. Beretta .40 Caliber firearm PZ39877;
c. All recovered ammunition; and,
d. $121,068 in United States Currency.
4. The United States shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p), and as incorporated by Title 28, United States

Code, Section 246l(c), if any of the property described above in paragraph 3, as a result of any

act or omission of the defendant

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided
without difficulty.

 

Case 1:19-Cr¢00081-.]RS-DI\/|L Document*21 Filed 03/05/19 Page 3 of 3 Page|D #: 35

A TRUE BILL:

F! ! !PERS ON

JOSH J_. MINKLER
United States Attomey

byr /M@

Peér A. Bl§kett/
Assistant United States Attomey

 

